Citation Nr: 1635679	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  10-44 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether discontinuation of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) for the period from February 01, 2006, to February 01, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.


FINDING OF FACT

There was no clear and convincing evidence of actual employability at the time the Veteran's TDIU was terminated.


CONCLUSION OF LAW

Because severance of the TDIU was improper, the criteria for restoration of TDIU from February 01, 2006, to February 01, 2007, are met.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Requirements

Given the favorable disposition of the claim for restoration of the TDIU, the Board finds that further assistance is unnecessary to aid the Veteran in substantiating this issue.  See 38 C.F.R. § 3.105(e), (i) (West 2014) (containing the notification and due process requirements pertaining to the reduction of disability evaluations).  See also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).


II.  Analysis

Historically, a September 1993 rating decision granted entitlement to a TDIU effective September 5, 1991, the day following the Veteran's discharge from active service, based on evidence reflecting that "[h]e is not employable and has not been able to work since discharge from active military service[,] due to a combination of his service-connected conditions."  See September 1993 Rating Decision.  

In January 2009, the RO proposed to discontinue the Veteran's entitlement to a TDIU effective from February 1, 2006 to February 1, 2007, based on "evidence of record . . . show[ing] that [he] maintained gainful employment in the year 2006."  See January 2009 Rating Decision; January 2009 Notification of Proposed Discontinuance of TDIU.  In a subsequent April 2009 rating decision, the RO terminated the entitlement to TDIU for the period from February 1, 2006 to February 1, 2007, based on "evidence show[ing] full time employment in 2006."  See April 2009 Rating Decision; May 2009 Notification of Termination of TDIU.  This termination created an overpayment in the amount of $14,030.00 that was subject to recoupment through withholding from the Veteran's VA disability compensation payments.  See May 2009 Letter from VA's Debt Management Center (noting that the "withholding is scheduled to begin [in] August 2009").  See also 38 C.F.R. § 1.962 (2016) (An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.).  

In a May 2009 statement, the Veteran disagreed with the discontinuance of his TDIU from February 1, 2006 to February 1, 2007.  See May 2009 Statement (contesting the determination that he was, in fact, employable).  See also 38 C.F.R. §§ 20.200, 20.201, 20.302 (2016) (setting forth requirements and timeframe for initiating an appeal).  He additionally challenged both the validity of the debt and whether a waiver was warranted.  See 38 U.S.C.A. § 5302 (West 2014) and 38 C.F.R. §§ 1.911(c), 1.963 (2016) (reflecting that the debtor may challenge the validity or amount of the debt owed and may also apply for a waiver of any debt found to be valid).  

In an October 2010 statement of the case (SOC), the RO confirmed the propriety of the termination of the TDIU, emphasizing that the "evidence shows full time employment in 2006."  The Veteran perfected his appeal as concerning the TDIU termination by a November 2010 Substantive Appeal (VA Form 9).  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016) (setting forth requirements and time limits for perfecting an appeal to the Board).

As concerning the overpayment, VA's Debt Management Center referred the issue to the Committee on Waivers and Compromises, which, in a July 2011 decision, waived overpayment, determining that the Veteran "was not unjustly enriched by the overpaid benefits."  See July 2011 Decision of Waiver on Indebtedness (VA Form 4-1837).  Rather, the Committee noted that "[t]here is no evidence in the claims file, or direct evidence cited by VA, of the claimant s alleged employment."  Accordingly, the Committee found that the Veteran "was, in fact, entitled to unemployability benefits he received during 2006."  Id.  

Despite the determination of the Committee on Waivers and Compromises that the creation of the overpayment was invalid, the issue of the propriety of the TDIU termination nevertheless remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In this regard, under 38 C.F.R. § 3.343(c)(1), the reduction of a rating of 100 percent service-connected disability based on individual unemployability must be based on a determination that actual employability is established by clear and convincing evidence.

The "clear and convincing" standard requires that capacity for work be proven to a "reasonable certainty" but not necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 4.16(a) (2016).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19 (2016). 

For the purpose of the reduction of a TDIU rating, actual employment is not synonymous with actual employability.  A finding of "actual employability" under 38 C.F.R. § 3.343(c)(1) must encompass a finding that the Veteran is no longer unemployable-that is, is no longer "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities" under 38 C.F.R. § 4.16(a).  Faust, 13 Vet. App. at 354.

While the regulations do not define "substantially gainful employment," VA Adjudication Procedures Manual, M21-1, Part IV Subpart ii, Chapter 2, Section F, Topic 1(c) defines the term as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  See also Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability).

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In assessing the propriety of the RO's decision to discontinue the total disability based on individual unemployability the Board must focus on the evidence of record available to the RO at the time the rating determination at issue was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether actual improvement (or, as here, employability) was shown.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Here, the Board finds that the evidence of record does not constitute the requisite clear and convincing evidence of actual employability.

Significantly, neither the January 2009 rating decision proposing to discontinue his TDIU, nor the April 2009 rating decision implementing the TDIU termination specified the evidence on which it relied.  See January 2009 Rating Decision; April 2009 Rating Decision.  Rather, the RO merely made vague reference to "evidence of record" indicating that the Veteran may have been gainfully employed.  See id.  The SOC is similarly nonspecific, echoing the mention of "evidence that [the Veteran] maintained gainful employment in the year 2006" but failing to identify the particular documentation on which this conclusion was based.  See October 2010 SOC.  

The Committee on Waivers and Compromises noted as much, determining in its July 2011 Decision on Waiver of Indebtedness that "[t]here is no evidence in the claims file, or direct evidence cited by VA, of the claimant s alleged employment."  Rather, the Committee found that the only evidence of record addressing the Veteran's employment during 2006 was the statement and employment questionnaire submitted by the Veteran in April 2007 reflecting his assertion that he was previously, and continued to be, unemployed and unable to sustain substantially gainful employment.  See July 2011 Decision on Waiver of Indebtedness (VA Form 4-1837) (noting that "[t]he claims file contains a letter written by the claimant and the employment questionnaire reporting that he did not work in 2006").  See also April 2011 Letter from the Veteran; April 2011 Employment Questionnaire (VA Form 21-4140-1).  

The controlling regulations provide that there must be "clear and convincing" evidence of employability in order to terminate an award of TDIU.  Given the lack of any evidence that the Veteran was actually capable of securing or following a substantially gainful occupation during the period from February 1, 2006 to February 1, 2007, the Board agrees with the finding of the Committee on Waivers and Compromises that the Veteran "was, in fact, entitled to unemployability benefits he received during 2006."  See July 2011 Decision on Waiver of Indebtedness (VA Form 4-1837).  Accordingly, the award of TDIU for the period from February 1, 2006 to February 1, 2007 must be restored.  See 38 C.F.R. § 3.343.


ORDER

The restoration of a TDIU, February 1, 2006 to February 1, 2007, is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


